Orders of disposition, Family Court, New York County (Sara Schechter, J.), entered on or about November 9, 2000, adjudging the subject children to be permanently ne*424glected, terminating respondent’s parental rights and transferring the children’s guardianship and custody to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports Family Court’s finding that respondent failed to cooperate with the agency’s diligent efforts to arrange the individual therapy deemed the necessary first step to any adequate plan for return of the children (Social Services Law § 384-b [7] [c]; see, Matter of Star Leslie W., 63 NY2d 136, 144). Given the evidence at the dispositional hearing showing respondent’s continuing inability to consistently attend and complete a therapy program, the suspended judgment she sought would not be in the children’s best interests. There is no support in the record for respondent’s claim that the foster mother discouraged visitation or that the agency failed to facilitate positive visits. Concur—Nardelli, J.P., Sullivan, Ellerin, Lerner and Rubin, JJ.